UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7905



STEVEN E. HESTER,

                                              Plaintiff - Appellant,

         versus

U-STORE, INCORPORATED, Laurel Location; MARK
VALDEREZ, Federal Bureau of Investigation; ED
RYAN, Federal Bureau of Investigation; STEVEN
P. STOWE, Federal Bureau of Investigation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-95-
2519-MJG)


Submitted:   March 12, 1996                 Decided:   March 28, 1996

Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven E. Hester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint based on

his failure to comply with a court order. We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Hester v. U-Store, Inc., No. CA-95-2519-MJG (D. Md. Oct. 27, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2